Case 6:20-cv-00022-SEH Document 62 Filed 08/18/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
MARIA MOELLER and RON
MOELLER,
No. CV 20-22-H-SEH
Plaintiff,
Vv. ORDER
THE ALIERA COMPANIES,

INC.;TRINITY HEALTHSHARE;
TIMOTHY MOSES; SHELLEY
STELLE; CHASE MOSES and DOES
1-10,

Defendants.

 

 

On August 18, 2020, Defendant Trinity Healthshare, Inc. moved for

admission of Jeffrey R. Baxter, Esq., (“Baxter”) and Jacqueline T. Menk, Esq.,

(“Menk”) of Baker and Hostetler, LLP, Atlanta, Georgia, to appear pro hac vice in

this case with Nathan A. Schacht, Esq., of Baker and Hostetler, LLP, Denver,

Colorado, to act as local counsel. The applications are in compliance with L.R.

83.1(d).
Case 6:20-cv-00022-SEH Document 62 Filed 08/18/20 Page 2 of 3

ORDERED:

Defendant Trinity Healtshare, Inc.’s Unopposed Motions for Admission of
Jeffrey R. Baxter and Jacqueline T. Menk Pro Hac Vice' is GRANTED, subject to
the following conditions:

1. Local counsel must serve as either lead counsel or as co-lead counsel;

2. Either Mr. Baxter or Ms. Menk, but not both, may act as co-lead
counsel;

3. Mr. Baxter and Ms. Menk must each do his or her own work. Each
must do his or her own writing, sign his or her own pleadings, motions and briefs,
and, if one is designated co-lead counsel in the acknowledgment and acceptance of
his or her admission required below, must appear and participate personally in all
proceedings before this Court;

4, Local counsel must also sign all such pleadings, motions, briefs and
other documents served or filed.

5. Admission is personal to Mr. Baxter and Ms. Menk; it is not an

admission of Baker and Hostetler law firm.

 

' See Docs. 60 and 61.
Case 6:20-cv-00022-SEH Document 62 Filed 08/18/20 Page 3 of 3

FURTHER ORDERED:
This Order will be withdrawn unless Mr. Baxter and Ms. Menk, within
fifteen (15) days from the date of this Order, file an acknowledgment and

acceptance of his or her admission under the terms set forth above.

DATED this _/8 “day of August, 2020.

pon Feel

SAM E. HADDON \
United States District Court
